                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.,                         :
    Plaintiff,                                 :
                                               :
         v.                                    :      CIVIL ACTION NO. 19-CV-5059
                                               :
JUNE N. CRAMPTON, et al.,                      :
     Defendants.                               :

                                         MEMORANDUM

PADOVA, J.                                                                  JANUARY 15, 2020

         This matter comes before the Court by way of a Complaint (ECF No. 1), brought by

Plaintiff Harvey M. Shaner, Jr., a prisoner at the Federal Detention Center (“FDC”) in

Philadelphia, who is proceeding pro se. Shaner has also filed his Prisoner Trust Fund Account

Statement in response to this Court’s Order directing him to do so if he sought to proceed in

forma pauepris.1 (ECF Nos. 5 & 7). For the following reasons, the Court will grant Shaner

leave to proceed in forma pauperis and dismiss his Complaint.

I.       FACTUAL ALLEGATIONS

         Shaner names as Defendants in this case June N. Crampton, the Colebrookdale Township

Police Department, Detective David Guida (who appears to be an officer of the Colebrookdale

Township Police Department), and Tom Neeson (identified as an FBI agent). Shaner’s Complaint

is sparse. He appears to be claiming that he was maliciously prosecuted based on the following

allegations:

         I was wrongly accused of identity theft, while before that the defendants harassed and stole
         from me then charged me. The agent refused to interview witnesses or look at our
         evidence. Since the female defendant admitted she lied.

1
    The Court accepts this statement as substantial compliance with 28 U.S.C. § 1915(a)(2).
(Compl. ECF No. 1 at 4.) As relief, Shaner seeks damages to compensate him for money taken

from his bank accounts “and the remainder for legal fees and being wrongly incarcerated for over

2 years.” (Id.) He also asks the Court to overturn his conviction.

       Public dockets reflect that Shaner pled guilty to wire fraud, bank fraud, aggravated identity

theft and other related crimes.2 See United States v. Shaner, E.D. Pa. Crim. A. No. 16-411-1 (ECF

No. 18). In a criminal judgment filed July 24, 2017, he was sentenced to fifty-one months of

imprisonment and a term of supervised release. Id. (ECF No. 29). Shaner did not appeal. He did,

however, file a motion to vacate his sentence pursuant to 28 U.S.C. § 2255, which was denied. Id.

(ECF No. 51). Shaner filed a second motion to vacate his sentence pursuant to § 2255, which was

dismissed without prejudice for lack of subject matter jurisdiction as second or successive. Id.

(ECF No. 54).

II.    STANDARD OF REVIEW

       The Court will grant Shaner leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action.3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. Whether

a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).



2
 The Court may take judicial notice of public records. Buck v. Hampton Twp. Sch. Dist., 452
F.3d 256, 260 (3d Cir. 2006).
3
 However, as Shaner is a prisoner, he will be obligated to pay the $350 filing fee in installments
pursuant to 28 U.S.C. § 1915(b).
                                                   2
Conclusory allegations do not suffice. Id. As Shaner is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.      DISCUSSION

          The Court construes the Complaint as raising constitutional claims pursuant to 42 U.S.C.

§ 1983, which provides a remedy for constitutional violations by state actors, and Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971), which

provides a remedy for certain constitutional violations committed by federal actors. Shaner’s

primary claim appears to be a malicious prosecution claim based on the criminal proceeding

identified above in which Shaner was convicted of aggravated identity theft and other federal

crimes.

          “[T]o recover damages [or other relief] for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation)—no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” (emphasis omitted)). The doctrine set forth in Heck has been

applied to civil rights cases raised under Bivens. See Lora-Pena v. F.B.I., 529 F.3d 503, 506 n.2

(3d Cir. 2008) (“Although Heck involved a § 1983 action by a state prisoner, the reasoning



                                                   3
in Heck has been applied to bar Bivens claims.”). Furthermore, “[i]t is well established that

habeas corpus is the exclusive avenue by which a person in custody may challenge the fact or

duration of a conviction or sentence.” Abdel-Whab v. United States, 175 F. App’x 528 (3d Cir.

2006); see Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       Shaner’s request for vacatur of his conviction is not cognizable in a civil rights action, as

he must pursue any such relief via 28 U.S.C. § 2255.4 To the extent Shaner is seeking monetary

damages or other relief for harm caused by his conviction and related imprisonment, his claims

are not cognizable at this time because the underlying charges have not terminated in his

favor. See, e.g., Stuler v. United States, 301 F. App’x 104, 106 (3d Cir. 2008) (per curiam)

(attack on federal criminal judgment barred by Heck when charged did not terminate in

plaintiff’s favor). Accordingly, these claims will be dismissed.

       It appears Shaner may also be raising claims based on allegations that the Defendants

“harassed and stole from [him].” (Compl. ECF No. 1 at 4.) Those allegations are far too

conclusory to state a claim. Shaner has not described what was stolen from him, when it was

stolen, or who was involved in stealing something from him. Nor has he alleged who harassed

him, how he was harassed, or when he was harassed. Absent any details supporting these

allegations, Shaner has failed to state a claim. See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988) (“A defendant in a civil rights action must have personal involvement in the

alleged wrongs.”).




4
  Shaner’s lack of success in pursuing relief under § 2255 does not justify raising his claims in a
civil rights action.


                                                 4
IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Shaner leave to proceed in forma pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Shaner’s claims that are barred by Heck will be dismissed without prejudice to him filing a new

civil rights complaint for damages only in the event his convictions are invalidated. See Curry v.

Yachera, 835 F.3d 373, 379 (3d Cir. 2016). Shaner’s remaining claims will be dismissed without

prejudice to him filing an amended complaint that describes the basis for those claims. An

appropriate Order follows.

                                             BY THE COURT:


                                             /s/ John R. Padova
                                             JOHN R. PADOVA, J.




                                                5
